Exhibit 10.14

WOLVERINE WORLD WIDE, INC

EXECUTIVE SEVERANCE AGREEMENT

THIS AGREEMENT is entered into as of the             day of             ,
            (the “Effective Date”), by and between Wolverine World Wide, Inc., a
Delaware corporation (“Wolverine”), and             (“Executive”).

W I T N E S S E T H:

WHEREAS, Executive currently serves as a key employee of Wolverine and/or its
subsidiaries and his/her services and knowledge are valuable to Wolverine in
connection with the management of one or more of Wolverine’s principal operating
facilities, divisions, or subsidiaries; and

WHEREAS, Wolverine considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of Wolverine and its stockholders; and

WHEREAS, the Board has determined that it is in the best interests of Wolverine
and its stockholders to secure Executive’s continued services and to ensure
Executive’s continued dedication and objectivity in the event of any threat or
occurrence of, or negotiation or other action that could lead to, or create the
possibility of, a Change in Control (as hereafter defined) of Wolverine, without
concern as to whether Executive might be hindered or distracted by personal
uncertainties and risks created by any such possible Change in Control, and to
encourage Executive’s full attention and dedication to Wolverine and/or its
subsidiaries, the Board has authorized Wolverine to enter into this Agreement.

NOW, THEREFORE, WOLVERINE AND EXECUTIVE AGREE AS FOLLOWS:

1. Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:

(a) “Board” means the Board of Directors of the Company.

(b) “Cause” means (1) the willful and continued failure by Executive to
substantially perform his or her duties with Company (other than any such
failure resulting from Executive’s incapacity due to physical or mental illness,
or any such actual or anticipated failure resulting from Executive’s termination
for Good Reason) after a demand for substantial performance is delivered to
Executive by the Board and/or its Chairman (which demand shall specifically
identify the manner in which the Board and/or its Chairman believes that
Executive has not substantially performed his or her duties); or (2) the willful
engaging by Executive in gross misconduct materially and demonstrably injurious
to the Company. For purposes of this Section, no act or failure to act on the
part of Executive shall be considered “willful” unless done or omitted to be
done by Executive not in good faith and without reasonable belief that his or
her action(s)



--------------------------------------------------------------------------------

or omission(s) was in the best interests of the Company. In addition, no
termination of Executive’s employment shall be for Cause unless the Company
shall have provided to Executive written notice of its intent to terminate
Executive’s employment for Cause that includes a description of the events
constituting Cause, and Executive shall not have cured such purported Cause (to
the extent it is curable) to the reasonable satisfaction of the Board within ten
(10) days after receipt of such notice. Notwithstanding the foregoing, Executive
shall not be deemed to have been terminated for Cause unless and until the
Company provides Executive with a copy of a resolution adopted by an affirmative
vote of not less than three-quarters of the entire membership of the Board at a
meeting of the Board called and held for the purpose (after reasonable notice to
Executive and an opportunity for Executive, with counsel, to be heard before the
Board), finding that in the good faith opinion of the Board the Executive has
been guilty of conduct set forth in subsections (1) or (2) above, setting forth
the particulars in detail. A determination of Cause by the Board shall not be
binding upon or entitled to deference by any finder of fact in the event of a
dispute, it being the intent of the parties that such finder of fact shall make
an independent determination of whether the termination was for “Cause” as
defined in (1) and (2) above.

(c) “Change in Control” means:

(1) the acquisition by any individual, entity, or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 20% or more of either (i) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control: (a) any acquisition by the Company, (b) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (c) any
acquisition by any corporation pursuant to a reorganization, merger, or
consolidation involving the Company, if, immediately after such reorganization,
merger, or consolidation, each of the conditions described in clauses (i), (ii),
and (iii) of subsection (3) shall be satisfied, or (d) any acquisition by the
Executive or any group of persons including the Executive; and provided further
that, for purposes of clause (a), if any Person (other than the Company or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company) shall become the beneficial owner
of 20% or more of the Outstanding Company Common Stock or 20% or more of the
Outstanding Company Voting Securities by reason of an acquisition by the Company
and such Person shall, after such acquisition by the Company, become the
beneficial owner of any additional shares of the Outstanding Company Common
Stock or any additional Outstanding Voting Securities, such additional
beneficial ownership shall constitute a Change in Control;

 

2



--------------------------------------------------------------------------------

(2) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided, however, that any individual who becomes a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by the vote of at least three-quarters of
the directors then comprising the Incumbent Board (either by a specific vote or
by approval of the proxy statement of the Company in which such person is named
as a nominee for director, without objection to such nomination) shall be deemed
to have been a member of the Incumbent Board; and provided further, that no
individual who was initially elected as a director of the Company as a result of
an actual or threatened election contest, as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act, or any other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board, shall be deemed to have been a member of the Incumbent
Board;

(3) approval by the stockholders of the Company of a reorganization, merger, or
consolidation unless, in any such case, immediately after such reorganization,
merger, or consolidation, (i) more than 50% of the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger, or
consolidation and more than 50% of the combined voting power of the then
outstanding securities of such corporation entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals or entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such reorganization,
merger, or consolidation and in substantially the same proportions relative to
each other as their ownership, immediately prior to such reorganization, merger,
or consolidation, of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (ii) no Person (other than the
Company, any employee benefit plan (or related trust) sponsored or maintained by
the Company or the corporation resulting from such reorganization, merger, or
consolidation (or any corporation controlled by the Company), or any Person
which beneficially owned, immediately prior to such reorganization, merger, or
consolidation, directly or indirectly, 20% or more of the Outstanding Company
Common Stock or the Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 20% or more of the then outstanding
shares of common stock of such corporation or 20% or more of the combined voting
power of the then outstanding securities of such corporation entitled to vote
generally in the election of directors, and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger, or consolidation were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the Board
providing for such reorganization, merger, or consolidation; or

 

3



--------------------------------------------------------------------------------

(4) approval by the stockholders of the Company of (i) a plan of complete
liquidation or dissolution of the Company or (ii) the sale or other disposition
of all or substantially all of the assets of the Company other than to a
corporation with respect to which, immediately after such sale or other
disposition, (a) more than 50% of the then outstanding shares of common stock
thereof and more than 50% of the combined voting power of the then outstanding
securities thereof entitled to vote generally in the election of directors is
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities immediately prior to such sale or other disposition and in
substantially the same proportions relative to each other as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may
be,(b) no Person (other than the Company, any employee benefit plan (or related
trust) sponsored or maintained by the Company or such corporation (or any
corporation controlled by the Company), or any Person which beneficially owned,
immediately prior to such sale or other disposition, directly or indirectly, 20%
or more of the Outstanding Company Common Stock or the Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 20% or more of the then outstanding shares of Common stock thereof
or 20% or more of the combined voting power of the then outstanding securities
thereof entitled to vote generally in the election of directors and (c) at least
a majority of the members of the board of directors thereof were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition.

Notwithstanding anything contained in this Agreement to the contrary, if
Executive’s employment is terminated prior to a Change in Control and Executive
reasonably demonstrates that such termination was at the request of or in
response to a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control (a “Third Party”) who
effectuates a Change in Control, then for all purposes of this Agreement, the
date of a Change of Control shall mean the date immediately prior to the date of
such termination of Executive’s employment.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Common Stock” means the common stock of the Company, $1 par value per
share.

(f) “Company” means Wolverine World Wide, Inc., a Delaware corporation, and any
corporation or other entity in which Wolverine World Wide, Inc. has a direct or
indirect ownership interest of 50% or more of the total combined voting power of
the then outstanding securities of such corporation or other entity entitled to
vote generally in the election of directors.

 

4



--------------------------------------------------------------------------------

(g) “Date of Termination” means the effective date on which Executive’s
employment by the Company terminates in a manner constituting a “Separation from
Service” as that term is defined by Section 409A of the Code as specified in a
Notice of Termination by the Company or Executive, as the case may be.
Notwithstanding the previous sentence, (i) if the Executive’s employment is
terminated for Disability, as defined in Section 1(h), then such Date of
Termination shall be no earlier than thirty (30) days following the date on
which a Notice of Termination is received, and (ii) if the Executive’s
employment is terminated by the Company other than for Cause, then such Date of
Termination shall be no earlier than thirty (30) days following the date on
which a Notice of Termination is received.

(h) “Disability” means Executive’s failure to substantially perform his/her
duties with the Company on a full-time basis for at least one hundred eighty
(180) consecutive days as a result of Executive’s incapacity due to mental or
physical illness.

(i) “Good Reason” means, without Executive’s express written consent, the
occurrence of any of the following events:

(1) (i) the assignment to Executive of any duties inconsistent in any material
adverse respect with Executive’s position(s), duties, responsibilities, or
status with the Company immediately prior to such Change in Control, (ii) a
material adverse change in Executive’s reporting responsibilities, titles or
offices with the Company as in effect immediately prior to such Change in
Control, (iii) any removal or involuntary termination of Executive by the
Company otherwise than as expressly permitted by this Agreement (including any
purported termination of employment which is not effected by a Notice of
Termination), or (iv) any failure to re-elect Executive to any position with the
Company held by Executive immediately prior to such Change in Control;

(2) a reduction by the Company in Executive’s rate of annual base salary as in
effect immediately prior to such Change in Control or as the same may be
increased from time to time thereafter;

(3) any requirement of the Company that Executive (i) be based anywhere other
than the facility where Executive is located at the time of the Change in
Control or reasonably equivalent facilities within Kent County, Michigan or
(ii) travel for the business of the Company to an extent substantially more
burdensome than the travel obligations of Executive immediately prior to such
Change in Control;

(4) the failure of the Company to continue the Company’s executive incentive
plans or bonus plans in which Executive is participating immediately prior to
such Change in Control or a reduction of the Executive’s target incentive award
opportunity under the Company’s Amended and Restated Executive Long-Term
Incentive Plan (3-Year Bonus Plan) and Amended and Restated Executive

 

5



--------------------------------------------------------------------------------

Short-Term Incentive Plan (Annual Bonus Plan) (collectively, annual bonus plans)
or other bonus plan adopted by the Company, unless Executive is permitted to
participate in other plans providing Executive with substantially comparable
benefits or receives compensation as a substitute for such plans providing
Executive with a substantially equivalent economic benefit;

(5) the failure of the Company to (i) continue in effect any employee benefit
plan or compensation plan in which Executive is participating immediately prior
to such Change in Control, unless Executive is permitted to participate in other
plans providing Executive with substantially comparable benefits or receives
compensation as a substitute for such plans providing Executive with a
substantially equivalent economic benefit, or the taking of any action by the
Company which would adversely affect Executive’s participation in or materially
reduce Executive’s benefits under any such plan, (ii) provide Executive and
Executive’s dependents with welfare benefits (including, without limitation,
medical, prescription, dental, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans and programs)
in accordance with the most favorable plans, practices, programs, and policies
of the Company in effect for Executive immediately prior to such Change in
Control, (iii) provide fringe benefits in accordance with the most favorable
plans, practices, programs, and policies of the Company in effect for Executive
immediately prior to such Change in Control, or (iv) provide Executive with paid
vacation in accordance with the most favorable plans, policies, programs and
practices of the Company as in effect for Executive immediately prior to such
Change in Control;

(6) the failure of the Company to pay any amounts owed Executive as salary,
bonus, deferred compensation or other compensation;

(7) the failure of the Company to obtain an assumption agreement from any
successor as contemplated in Section 9(b);

(8) any purported termination of Executive’s employment which is not effected
pursuant to a Notice of Termination which satisfies the requirements of a Notice
of Termination; or

(9) any other material breach by Company of its obligations under this
Agreement.

For purposes of this Agreement, any good faith determination of Good Reason made
by Executive shall be conclusive on the parties; provided, however, that an
isolated and insubstantial action taken in good faith and which is remedied by
the Company within ten (10) days after receipt of notice thereof given by
Executive shall not constitute Good Reason. Any event or condition described in
this Section 1(g) which occurs prior to a Change in Control, but which Executive
reasonably demonstrates was at the request of or in response to a Third Party
who effectuates a Change in Control or who has indicated an

 

6



--------------------------------------------------------------------------------

intention or taken steps reasonably calculated to effect a Change in Control,
shall constitute Good Reason following a Change in Control for purposes of this
Agreement notwithstanding that it occurred prior to the Change in Control.

(j) “Nonqualifying Termination” means a termination of Executive’s employment
(1) by the Company for Cause, (2) by Executive for any reason other than for
Good Reason with Notice of Termination, (3) as a result of Executive’s death,
(4) by the Company due to Executive’s Disability, unless within thirty (30) days
after Notice of Termination is provided to Executive after such Disability
Executive shall have returned to substantial performance of Executive’s duties
on a full-time basis, or (5) as a result of Executive’s Retirement. For purposes
of this Agreement, termination by the Company shall not include a transfer of
employment between subsidiaries of Wolverine or between Wolverine and its
subsidiaries. The terms of such transfer, however, may serve as the basis for
termination of employment by Executive for Good Reason.

(k) “Notice of Termination” means a written notice by the Company or Executive,
as the case may be, to the other, which (1) indicates the specific reason for
Executive’s termination, (2) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment, and (3) specifies the termination date. The failure by
Executive or the Company to set forth in such notice any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of Executive or the Company hereunder or preclude Executive or the Company from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
rights hereunder.

(l) “Positive Spread” means the spread between the exercise price of the options
held by Executive under the 1993, 1995, 1997, 1999, 2001, 2003, 2005 or 2010
Stock Incentive Plan or any other stock option plan now or subsequently adopted
by the Company, and the higher of (1) the closing price of the Common Stock as
reported on the Termination Date on the New York Stock Exchange, or if the New
York Stock Exchange is closed on that date, the last preceding date on which the
New York Stock Exchange was open and on which shares of Common Stock were
traded, or (2) the highest price per share paid in connection with the Change in
Control.

(m) “Retirement” means termination of employment by either the Executive or the
Company on or after the Executive’s normal retirement date under the terms of
retirement plans of the Company, but not earlier than the age of 65.

(n) “Termination Period” means the period of time beginning with a Change in
Control and ending on the earliest to occur of Executive’s death and
            years following such Change in Control.

2. Term of Agreement. This Agreement shall commence on the Effective Date and
shall continue in effect through the third anniversary of the Effective Date.
However, on the first anniversary of the Effective Date, and on each such
anniversary thereafter, the term of this Agreement will be extended
automatically for one (1) year (to a total of three (3) years) unless,

 

7



--------------------------------------------------------------------------------

not later than six (6) months prior to such anniversary date, the Company gives
Executive written notice that it has elected not to extend this Agreement;
provided that (a) no such action shall be taken by the Company during any period
of time when the Board has knowledge that any person has taken steps reasonably
calculated to effect a Change in Control until, in the opinion of the Board,
such person has abandoned or terminated its efforts to effect a Change in
Control, and (b) this Agreement shall continue in effect for at least
            months following the occurrence of a Change in Control.
Notwithstanding anything in this Section 2 to the contrary, this Agreement shall
terminate upon termination of Executive’s employment with the Company prior to a
Change in Control (except as otherwise provided hereunder).

3. Obligations of Executive. Executive agrees that in the event any person or
group attempts a Change in Control, he/she shall not voluntarily leave the
employ of the Company (other than as a result of Disability or upon Retirement)
without Good Reason until the earlier of (a) the termination of such attempted
Change in Control or (b) the occurrence of a Change in Control. For purposes of
this Section 3, Good Reason shall be determined as if a Change in Control had
occurred when such attempted Change in Control became known to the Board.
Termination of employment by Executive without Good Reason, however, shall not
entitle Executive to benefits under Section 4 unless he/she is entitled to such
benefits under another provision of this Agreement.

4. Severance Benefits. If the employment of Executive shall terminate during the
Termination Period in a manner constituting a “Separation from Service” as that
term is defined by Section 409A of the Code, other than by reason of a
Nonqualifying Termination, then Executive shall receive the following severance
benefits as compensation for services rendered:

(a) Lump Sum Cash Payment. On the fifth business day after the Date of
Termination (except as provided in Subsection 4(f) hereof), Executive shall
receive a lump sum cash payment in an amount equal to the sum of the following:

(1) Executive’s unpaid base salary from the Company through the Date of
Termination at the rate in effect (without taking into account any reduction of
base salary constituting Good Reason), just prior to the time a Notice of
Termination is given plus any benefit awards (including both the cash and stock
components) and bonus payments which pursuant to the terms of any plans have
been earned or become payable, to the extent not theretofore paid;

In addition, if the Executive’s Date of Termination is prior to the date on
which the Company will pay an Incentive Bonus under the Annual Bonus Plan for
the fiscal year performance period prior to the fiscal year of termination or
pay an Incentive Bonus under a Three Year Plan for any completed three year
performance period, the Company shall also pay the Executive 100% of his
Incentive Bonus for that prior fiscal year performance period as set forth in
Section 6.2(a) of the Annual Bonus Plan and 100% of his Incentive Bonus for the
completed three year performance period as set forth in Section 6.2(a) of the
Three Year Plan, less applicable tax and other withholdings required by law. For
purposes of Section 6.2(b) of the Annual Bonus Plan and the Three Year Plan, the

 

8



--------------------------------------------------------------------------------

Executive shall have retired under Section 6.2(a) of the Annual Bonus Plan and
the Three Year Plan;

(2) As payment in lieu of a bonus to be paid under the Amended and Restated
Executive Short-Term Incentive Plan (Annual Bonus Plan) (an annual bonus plan)
or comparable plans for the time Executive was employed by the Company in the
year of termination, an amount equal to the number of days Executive was
employed by the Company prior to the Date of Termination in the year of
termination divided by the number of days in the year multiplied by 100% of the
greater of either (a) the bonus awarded to Executive under the Executive
Short-Term Incentive Plan for the immediately preceding year, or (b) the average
bonus paid to Executive over the preceding two-year period under the Executive
Short-Term Incentive Plan;

(3) As payment in lieu of bonuses that would have been paid under each Executive
Long-Term Incentive Plan (3-Year Bonus Plan) (“Three Year Plan”) or other
comparable plan(s) in which the Executive was eligible to participate on the
Date of Termination, the Executive shall receive an amount based on the goals
under each of the Three Year Plans. The earnings per share for each Three Year
Plan will be calculated in the following manner:

(a) for any year prior to the year of termination, the earnings per share will
equal the actual earnings per share attained in that year;

(b) for the year of termination, the earnings per share will equal the projected
earnings per share based upon the latest internal company projection for such
year;

(c) for any year subsequent to the year of termination, the earnings per share
will equal the earnings per share required to attain the maximum goal under the
Three Year Plan for that year.

To the extent that all or a portion of the goals under a Three Year Plan are
based on targets other than earnings per share that are determined by reference
to discreet annual goals, the manner of calculation shall be consistent with the
manner of calculating earnings per share. To the extent that all or a portion of
the goals under a Three Year Plan are based on targets other than earnings per
share that are not determined by reference to discreet annual goals, the
calculation shall be made assuming attainment of the maximum goal under the
Three Year Plan for that period with respect to that element of performance. The
payment made for each Three Year Plan will equal the bonus the Executive would
have received under the Three Year Plan using the determinations above,
multiplied by the number of days the Executive participated in the Three Year
Plan prior to the Date of Termination, divided by the total number of days in
the Three Year Plan. To the extent that all or a portion of any payment for a
Three Year Plan is to be paid in stock (whether restricted or unrestricted
shares), the cash payment under

 

9



--------------------------------------------------------------------------------

this Agreement relating to the stock shall be calculated using the closing price
of Wolverine common stock on the New York Stock Exchange (or any successor
exchange that is the primary stock exchange for trading of Wolverine common
stock) (the “Exchange”) on the date of termination of employment or, if the
Exchange is closed that date, the last preceding date on which the Exchange was
open for trading and on which shares of Wolverine common stock were traded;

(4)             times the sum of the following: (a) Executive’s highest annual
rate of base salary from the Company in effect during the 12-month period prior
to the Date of Termination, plus (b) the greater of the average amount earned by
Executive during the previous two (2) years or for the previous year under the
Amended and Restated Executive Short Term Incentive Plan (Annual Bonus Plan) (or
other annual bonus plans);

(5) 100% of the Positive Spread for any options held by Executive, whether
vested or not vested, which are not incentive stock options as defined under
Section 422 of the Code, with payment under this subsection conditioned upon
surrender by Executive of such options; and

(6) 100% of the Positive Spread for any options held by Executive, whether
vested or not vested, which are incentive stock options as defined under
Section 422 of the Code, with payment under this subsection conditioned upon
surrender by Executive of such options.

(b) Loans. Any loans that the Executive had outstanding under the loan program
of the Company shall remain payable according to the terms of such program.

(c) Benefits. Excepting any retirement plans covered by Subsection 4(f) below,
the Company shall maintain in full force and effect for the benefit of Executive
all employee benefit plans, programs and arrangements that the Executive was
entitled to participate in immediately prior to the Date of Termination for the
longer of six (6) months after the Date of Termination or the date upon which
the Executive receives comparable benefits from a new employer. The Company,
however, need not maintain such benefit plans, programs or arrangements after
one (1) year following the Date of Termination. If the Executive’s participation
in any such plan or program is barred, the Company shall arrange to provide
comparable benefits substantially similar to those which the Executive received
under such plans and programs.

(d) Retirement Benefits. In addition to the benefits the Executive is entitled
to receive under any retirement plans in which the Executive participates on the
Date of Termination, on the fifth business day after the Date of Termination the
Company shall pay the Executive a cash payment of an amount equal to the
actuarial equivalent of any additional benefit the Executive would have been
entitled to receive under the terms of the plan or program without regard to any
vesting or minimum service requirements under the plan had the Executive
received three (3) additional years of service following the Date of
Termination, subject to any maximum years of service limitations under any

 

10



--------------------------------------------------------------------------------

retirement plan. The earnings for those three (3) additional years of services
shall equal the Executive’s annualized earnings at the Date of Termination (with
earnings calculated the same as “Earnings” are defined in the Company’s
Supplemental Executive Retirement Plan (“SERP”)), using the then-current
annualized rate of base salary (determined by multiplying Executive’s
then-current bi-weekly gross salary by twenty-six) and any annual bonus
(including all annual bonus amounts pursuant to any Company bonus plan) paid in
the year of the Date of Termination (or if the Date of Termination occurs prior
to payment of an annual bonus in that year, the annual bonus paid in the
preceding year) and without taking into account any reduction of base salary
constituting Good Reason. For purposes of this Subsection, “retirement plans”
shall be deemed to include, without limitation, the Company’s Pension Plan and
the Company’s SERP. For purposes of the SERP, the additional benefit under this
Subsection shall be calculated on the basis of the change in control benefit
under the SERP.

(e) Out-Placement Services. For the period beginning with the Date of
Termination and ending on the last day of the second calendar year following the
calendar year in which the Date of Termination occurred, the Company shall
provide the Executive with executive out-placement services by entering into a
contract with a company chosen by the Executive specializing in such services.

(f) Delay in Payment to a Specified Employee. Notwithstanding any provision of
this Agreement to the contrary, if, at the time of Executive’s Date of
Termination, he is a “specified employee” as defined in Section 409A of the
Code, and one or more of the payments or benefits received or to be received by
Executive pursuant to this Agreement would constitute deferred compensation
subject to Section 409A, no such payment or benefit will be provided until the
earlier of (A) the date which is six (6) months after Executive’s “separation
from service” for any reason, other than due to death or “disability” (as such
terms are used in Section 409A(a)(2) of the Code); or (B) the date of his death.
The provisions of this Section shall only apply to the extent required to avoid
Executive’s incurrence of any penalty tax or interest under Section 409A of the
Code or any regulations or Treasury guidance promulgated thereunder.

(g) Acceleration of Payments. Payments may not begin before the dates specified
in this Agreement except, upon failure of the Agreement to meet the requirements
of Code Section 409A, in an amount required to pay all taxes attributable to an
amount to be included in income as the result of the failure.

5. Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding, if any payment
or distribution by the Company to or for the benefit of Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (a “Payment”)) would equal or exceed the amount that
would trigger application of the excise tax imposed by Section 4999 of the Code,
or any successor Code provision (such excise tax, together with any such
interest and penalties, are hereinafter

 

11



--------------------------------------------------------------------------------

collectively referred to as the “Excise Tax”), such Payments shall be reduced to
the highest amount that avoids application of the Excise Tax to the Executive;
provided, however, if the Executive would retain a higher amount on an net
after-tax basis (including the Excise Tax) if there is no such reduction (or a
lesser reduction), the Payments shall not be so reduced (or shall be reduced by
the lesser amount, if applicable). If the determination made pursuant to this
Section 5(a) results in a reduction of the Payments that would otherwise be paid
to the Executive except for the application of this Section 5(a), the amounts
payable or benefits to be provided to the Executive shall be reduced such that
the reduction of compensation to be provided to the Executive is minimized. In
applying this principle, the reduction shall be made in a manner consistent with
the requirements of Section 409A of the Code, and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis (but not below zero).

(b) All determinations required to be made under this Section 5, including the
assumptions to be utilized in arriving at the necessary determinations, shall be
made by the public accounting firm that is retained by the Company as of the
date immediately prior to the Change in Control (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from Executive that
there has been a Payment, or such earlier time as is requested by the Company or
Executive (collectively, the “Determination”). In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity, or group
affecting the Change in Control, Executive shall appoint another nationally
recognized public accounting firm to make the determinations required hereunder
(which accounting firm shall then be referred to as the Accounting Firm
hereunder). All fees and expenses of the Accounting Firm shall be borne solely
by the Company. The Determination by the Accounting Firm shall be binding upon
the Company and Executive. However, as a result of the uncertainty in the
application of Section 280G of the Code at the time of a determination
hereunder, it is possible that Payments will be made by the Company which should
not have been made under Section 5(a) (“Overpayment”) or that additional
Payments which are not made by the Company pursuant to Section 5 (a) should have
been made (“Underpayment”). In the event that there is a final determination by
the Internal Revenue Service, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made, any such Overpayment shall be
repaid by the Executive to the Company together with interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code. In the event that
there is a final determination by the Internal Revenue Service, a final
determination by a court of competent jurisdiction or a change in the provisions
of the Code or regulations pursuant to which an Underpayment arises, any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive, together with interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code.

 

 

12



--------------------------------------------------------------------------------

6. Withholding Taxes. The Company may withhold from all payments due to
Executive (or his/her beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local, or other law, the Company is required to
withhold therefrom.

7. Reimbursement of Expenses. If any contest or dispute shall arise under or
related to this Agreement involving termination of Executive’s employment with
the Company or involving the failure or refusal of the Company to perform fully
in accordance with the terms hereof; the Company shall reimburse Executive, on a
current basis, for all legal fees and expenses, if any, incurred by Executive in
connection with such contest or dispute regardless of the result thereof. Any
reimbursement under this Section must be made within five (5) days after the
date on which the expense being reimbursed was incurred.

8. Scope of Agreement. Nothing in this Agreement shall be deemed to entitle
Executive to continued employment with the Company.

9. Successors; Binding Agreement.

(a) This Agreement shall not be terminated by any merger or consolidation of the
Company whereby the Company is or is not the surviving or resulting corporation
or as a result of any transfer of all or substantially all of the assets of the
Company. In the event of any such merger, consolidation, or transfer of assets,
the provisions of this Agreement shall be binding upon the surviving or
resulting corporation or the person or entity to which such assets are
transferred.

(b) The Company agrees that concurrently with any merger, consolidation or
transfer of assets referred to in this Section 9, it will cause any successor or
transferee unconditionally to assume, by written instrument delivered to
Executive (or his/her beneficiary or estate), all of the obligations of the
Company hereunder. Failure of the Company to obtain such assumption prior to the
effectiveness of any such merger, consolidation, or transfer of assets shall be
a breach of this Agreement and shall constitute Good Reason hereunder and shall
entitle Executive to compensation and other benefits from the Company in the
same amount and on the same terms as Executive would be entitled hereunder if
Executive’s employment were terminated following a Change in Control other than
by reason of a Nonqualifying Termination. For purposes of implementing the
foregoing, the date on which any such merger, consolidation, or transfer becomes
effective shall be deemed the date Good Reason occurs, and shall be the Date of
Termination if requested by Executive.

(c) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amounts would be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to such person or persons
appointed in writing by Executive to receive such amounts or, if no person is so
appointed, to Executive’s estate.

 

13



--------------------------------------------------------------------------------

10. Notice. For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or received by facsimile transmission or five
(5) days after deposit in the United States mail, certified and return receipt
requested, postage prepaid, addressed as follows:

If to the Executive:

 

               

If to the Company:

General Counsel

Wolverine World Wide, Inc.

9341 Courtland Drive, N.E.

Rockford, Michigan 49351

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

11. Full Settlement; Resolution of Disputes.

(a) The Company’s obligation to make any payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take other action by way of mitigation of
the amounts payable to Executive under any of the provisions of this Agreement
and, such amounts shall not be reduced whether or not Executive obtains other
employment.

(b) If there shall be any dispute between the Company and Executive in the event
of any termination of Executive’s employment then, until there is a final,
nonappealable, determination pursuant to arbitration declaring that such
termination was for Cause, that the determination by Executive of the existence
of Good Reason was not made in good faith, or that the Company is not otherwise
obligated to pay any amount or provide any benefit to Executive and his/her
dependents or other beneficiaries, as the case may be, under Section 4, the
Company shall pay all amounts, and provide all benefits, to Executive and
his/her dependents or other beneficiaries, as the case may be, that the Company
would be required to pay or provide pursuant to Section 4 as though such
termination were by the Company without Cause or by Executive with Good Reason;
provided, however, that the Company shall not be required to pay any disputed
amounts pursuant to this Section 11 except upon receipt of an undertaking by or
on behalf of

 

14



--------------------------------------------------------------------------------

Executive to repay all such amounts to which Executive is ultimately determined
by the arbitrator not to be entitled.

12. Governing Law; Validity. The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Delaware without regard to the principle
of conflicts of laws. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which other provisions shall remain in full force
and effect.

13. Arbitration. Any dispute or controversy under this Agreement shall be
settled exclusively by arbitration in Rockford, Michigan, in accordance with the
rules of the American Arbitration Association then in effect; provided, however,
that Executive shall be entitled to seek specific performance of his/her right
to be paid pursuant to Section 11(b) during a dispute. Judgment may be entered
on the arbitration award in any court having jurisdiction. The Company shall
reimburse Executive immediately for all costs and expenses arising in connection
with any arbitration proceeding pursuant to this Section 13. Any reimbursement
under this Section must be made within five (5) days after the date on which the
expense being reimbursed was incurred.

14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

15. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification is agreed to in writing and signed by Executive and by
a duly authorized officer of the Company, or such waiver is signed by the
waiving party. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. Failure by Executive or the Company to insist upon strict
compliance with any provision of this Agreement or to assert any right Executive
or the Company may have hereunder, including, without limitation, the right of
Executive to terminate employment for Good Reason, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement. The rights of, and benefits payable to, Executive, his/her estate, or
his/her beneficiaries pursuant to this Agreement are in addition to any rights
of, or benefits payable to, Executive, his/her estate, or his/her beneficiaries
under any other employee benefit plan or compensation program of the Company,
except that no benefits pursuant to any other employee plan or compensation
program that become payable or are paid in accordance with this Agreement shall
be duplicated by operation of this Agreement. No agreements or representations,
oral or otherwise, express or implied, with regard to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement. This Agreement supersedes and replaces any prior agreement between
the parties (including, without limitation, any previous Executive Severance
Agreement) with respect to the matters addressed herein.

 

15



--------------------------------------------------------------------------------

16. Compliance with Section 409A. If any provision of this Agreement would cause
Executive to incur any penalty tax or interest under Section 409A of the Code or
any regulations or Treasury guidance promulgated thereunder, the Company may
reform such provision to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of
Section 409A of the Code.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company. Executive has executed this Agreement as
of the day and year written below.

 

WOLVERINE WORLD WIDE, INC. By:     Its:       “Company

 

AGREED TO THIS             DAY OF             , 20    . /s/     “Executive”

 

16



--------------------------------------------------------------------------------

Participant Schedule

The following current executive officers have entered into Executive Severance
Agreements with the Company in the form filed herewith. The information listed
below is inserted into the blanks for the respective executive officer’s
Executive Severance Agreement.

 

     Salary
Multiplier
Rate
(Section
4(a)(4))      Termination
Period
(Section 1(a))      Change of Control
Continuation
Period (Section 2)  

Michael Jeppesen

     2         2 years         24 months   

 

17